DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Status
Claims 1-3, 5 and 7-8 are pending:
		Claims 1-3, 5 and 7-8 are rejected. 
		Claims 1-3, 6 and 7-8 have been amended. 
Response to Amendments
Amendments filed 06/09/2022 have been entered. Amendments to the claims overcome drawing objections and claim objections previously set forth in non-final Office Action mailed 03/18/2022.
Amendments have necessitated new grounds of rejection under §112 and §103. 
Response to Arguments
Arguments filed 06/09/2022 have been entered. Arguments were fully considered.
On pages 7-8 of Applicant’s arguments, Applicant argues that:
Re: Claim 1, the OA states "Cessna does not teach ... (1) distributing a flow of influent to one or more flow equalization basins and further into an anoxic mixing basin in which anaerobic denitrification of the influent occurs wherein said denitrification process is upstream said primary clarifier" and "Kaya teaches an apparatus and process for treatment of wastewater and biological nutrient in activated sludge systems" (Page 9 of the OA, emphasis added). Applicant emphasizes that the biochemistry of the activated sludge system of Kaya utilizes suspended biomass and not attached growth - these systems have all the disadvantages of MBRs many of which are described in the Background of the Present Application, (Paragraphs 5-11). Most importantly, if power is lost, the entire system becomes septic in a matter of minutes. It would not be obvious to a person of ordinary skill in the art to combine the biochemistry of Kaya and that of Cessna, which does not even function as a trickling filter tower during ideal conditions (see Cessna C6 L12-20). Furthermore, Cessna states "... in the case of activated sludge plants ..., shock loading may cause formation of a bulking sludge and passage of solids from the sewage treatment system in the plant effluent. This in turn, in the activated sludge plant, reduces the mixed liquor, suspended solids level low enough to stop the formation of activated sludge ... and the BOD removal drop drastically... from a 90 percent BOD removal to a 15 perfect BOD removal." (Cessna C5 L72, C6 1-10).

	This argument is not persuasive because both Kaya and Cessna require activated systems for waste treatment (Cessna, see Entire Abstract; Kaya, see Entire Abstract) therefore it would have been obvious to combine the teachings. 
On pages 8-9 of Applicant’s arguments, Applicant argues that:
It would not be obvious to a person of ordinary skill in the art to combine the biochemistry of Kaya and that of Cessna, which does not even function as a trickling filter tower during ideal conditions (see Cessna C6 L12-20).

Neither Cessna nor Kaya suggest a motivation to provide separate partitions within the trickling filter pump basin, which "serve to prevent short-circuiting or unintended bypass of sequential tower stages" (see Specification of Present Application, Paragraph 26). This and other limitations are meant to overcome the numerous hydraulic constraints of the Nielson '753 reference.

	This argument is not persuasive because the claims do not require said partitions to "serve to prevent short-circuiting or unintended bypass of sequential tower stages" (see Specification of Present Application, Paragraph 26). Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
On page 10 of Applicant’s arguments, Applicant argues that:
Re: Claim 2, the OA states "... as disclosed by Prior because said process provides the benefit of generating potable water with little water loss." This contrasts with the Present Application, which generates non-potable water as part of a decentralized municipal system, and not for a single building like Powell. Additionally, while recycling solids to the equalization basin is common to Prior, Prior does not include an anaerobic mixing tank between equalization and "bioprocessing" tank, i.e., performing the function of the trickling filter tower in the present claims. 

	This argument is not persuasive because the claim does not preclude generating non-potable water. Additionally, Prior is related to the claimed invention as both utilize biological treatment having anaerobic, anoxic and aerobic chambers (Prior, see Abstract, lines 1-4) therefore the rejection of claim 2 is maintained. 
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-3, 5 and 7-8 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. Dependent claims are hereby rejected due to dependency from rejected claim 1. 
	Claim 1 recites the limitation “wherein a flow of influent through the trickling filter towers is unhindered”; said limitation is not supported by Applicant’s specification. Specifically, Applicant’s specification states that “[t]he influent in the trickling filter pump basins is distributed through one or more trickling filter towers positioned relatively above grade.” (see pg. 8 of Applicant’s specification) which does not provide sufficient support for said limitation. Additionally, Applicant’s specification does not provide support for the term “unhindered”.
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-3, 5 and 7-8 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Dependent claims are hereby rejected due to dependency from rejected claim 1.  
	Claim 1 recites “wherein a flow of influent through the trickling filter towers is unhindered”; it is unclear how a flow through the trickling filter is unhindered? The flow through the trickling filter will at least be hindered by the media within the trickling filter. Therefore, it is unclear how the flow through the trickling filter is “unhindered”. In interest of advancing prosecution, it is interpreted that the limitation is met as long as flow moves in and out of the trickling filter.  
	Claim 7 recites “accelerating influent processing in the one or more primary clarifiers and the one or more final clarifiers when outside of a power-saving period; and during the power-saving period, powering off all equipment except one or more of the group consisting of: a flow equalization basin mixer, an anoxic basin mixer, one or more pumps of the trickling filter pump basins, and a trickling filter ventilation blower; it is unclear how the influent is accelerated in the clarifier and it is unclear what “outside of a power-saving period” is limited to. In interest of advancing prosecution, the step of accelerating is inherent in order to distribute the influent. 
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 7-8 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  
	Claim 7 recites “accelerating influent processing in the one or more primary clarifiers and the one or more final clarifiers when outside of a power-saving period; and during the power-saving period, powering off all equipment except one or more of the group consisting of: a flow equalization basin mixer, an anoxic mixing Response to Non-Final Office ActionPage 4 of 11Filing Date: March 4, 2021basin mixer, one or more pumps of the trickling filter pump basins, and a trickling filter ventilation blower”, which is directed to a power-saving process which includes powering off the equipment therefore said the claim does not further limit the method of treating wastewater. If the process is powered off then the method of treating wastewater ceases. Claim 8 recites a similar limitation therefore rejected for similar reasoning. 
	Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1 and 7-8 are rejected under 35 U.S.C. 103 as being unpatentable over Cessna (USPN 3,623,976) in view of Kaya (CA 2718851) in view of Rindelaub (EP 0575294) and in view of Nielson (USPN 4,279,753) and further in view of Hochhuth (DE 3716637).
	Regarding claim 1, Cessna teaches a method of wastewater treatment (liquid wastes treatment system) (see Entire Abstract) (effluent flows into water) (see C4/L59-62), comprising: distributing a flow of influent to one or more primary clarifiers (liquid wastes are distributed in primary clarifier) (see C3/L1-10 and Fig. 1), one or more of: a solids collection method and a sludge collection method (a solids and/or sludge collection method is inherent to a clarifier) to the influent (see Fig. 1); collecting overflow of influent from the one or more primary clarifiers in trickling filter pump basin (primary clarifier effluent enters pump well) (see C3/L49-53 and Fig. 2); distributing the influent in the trickling filter pump basin through one or more trickling filter towers (pump withdraws wastes from the pump well to distribution means, distribution means deposit wastes from the pump well over the biological filter) (see C3/L55-64) (the activated biological filter functions as a trickling filter) (see C6/L18-22 and Fig. 1) positioned relatively above grade (the process of treating wastewater will occur in regardless of the location of the trickling tower) and comprising a media (filter media) (see C4/L32-37) having a biofilm to remain thereon at a thickness that fosters BOD reduction (BOD is reduced; see C6/L18-25), aerobic conditions (“biological slime and oxygen supply” therefore the trickling filter provides aerobic conditions; see claim 1) wherein a flow of the influent through the trickling filter towers is unhindered (the flow through biological filter 12 is collected in basin below said filter as shown in Fig. 1 therefore the flow is unhindered; see §112a and §112b); and distributing influent flow from the trickling filter pump basin to one or more final clarifiers (filter effluent passes to final clarifier) (see C4/L47-55 and Fig. 1) (Kaya uses the terms secondary clarifier and final clarifier interchangeably to refer to the same apparatus) (see C3/L1-10) comprising a solids collection method and a sludge collection method (a solids and/or sludge collection method is inherent to a clarifier); and filtering the influent from the final clarifier(s) through one or more sand filters (plant effluent from a secondary clarifier can be treated through the use of sand filters) (see C4/L54-61).
Annotated Fig. 1

    PNG
    media_image1.png
    479
    879
    media_image1.png
    Greyscale

	Cessna does not teach (1) distributing a flow of influent to one or more flow equalization basins and further into an anoxic mixing basin in which anaerobic denitrification of the influent occurs wherein said denitrification process is upstream said primary clarifier; (2) a plurality of trickling filter pump basins comprising a plurality of partitions; (3) that said sand filter is a continuous upflow recirculating sand filter and wherein the influent is further denitrified; and (4) said biofilm having aerobic nitrification and anaerobic denitrification. 
	In a related field of endeavor, Kaya teaches an apparatus and process for treatment of wastewater and biological nutrient in activated sludge systems (see Entire Abstract) comprising the steps of distributing a flow of influent to one or more flow equalization basins (the process includes a first step of introducing raw wastewater to an equalization tank or container) (see pg. 24, lines 15-25 and see Fig. 10) and further into an anoxic mixing basin (wastewater drawn from equalization tank or container and transferred into an anoxic reactor) (see pg. 24, lines 15-25) (adequate mixing required in reactors 310-360) (see pg. 24, lines 9-20 and Fig. 10) (reactors 310-360 can operate as one reactor) (see pg. 24, lines 9-20 and Fig. 10) in which anaerobic denitrification of the influent occurs (anaerobic reactor for denitrification) (see pg. 25, lines 10-20), wherein said denitrification process is upstream said primary clarifier (the set of reactors are followed by a downstream solids separator) (see pg. 24, lines 9-20 and Fig. 10). Kaya further discloses that denitrification is the biological reduction of nitrate and nitrite to nitrogen gas that takes place under anoxic conditions (Kaya, see pg. 1, line 25-pg. 2, line 5). 
Annotated Fig. 10

    PNG
    media_image2.png
    613
    1277
    media_image2.png
    Greyscale

	It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the process of Cessna by incorporating the steps of distributing a flow of influent to one or more flow equalization basins and further into an anoxic mixing basin in which anaerobic denitrification of the influent occurs, wherein said denitrification process is upstream a primary clarifier as disclosed by Kaya because said step distributing step in an equalization provides the benefit of distributing evenly or uniformly (Kaya, see Fig. 10) (also see definition of “equalization”) and said step of denitrifying provides the benefit of biologically reducing nitrate and nitrite to nitrogen gas in activated sludge mixed-liquor (Kaya, see pg. 25, lines 10-20) which is desirable in Cessna since an activated floc similar to activated sludge is built up in the biological filter (see Abstract, lines 1-8). 
	The previous combination of references does not teach (2) - (4).
	In a related field of endeavor, Rindelaub teaches a process and apparatus for biological purification (see pg. 1) comprising a plurality of trickling filter pump basins (“basin 5, 6 or 7”) (see pg. 3 and Fig. 1) comprising one or more partitions (see annotated Fig. 1).
Annotated Fig. 1

    PNG
    media_image3.png
    516
    589
    media_image3.png
    Greyscale

	It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the process of Cessna by replacing the trickling filter pump basin (pump well) in the process with the basins of Rindelaub for the step of distributing the influent in the trickling filter pump basins through the trickling filter tower because said apparatus provides the benefit of collecting/storage, circulating and sedimentation in a single combined basin (Rindelaub, see “Claims” on pg. 4). 
	The previous combination of references does not teach (3) – (4).
	In a related field of endeavor, Nielson teaches a wastewater treatment system including multiple stages of alternate aerobic-anaerobic bioreactors in series (see Entire Abstract) comprising a continuous upflow recirculating sand filter (sand filter unit has a continuous upflow of wastewater and sand is continuously withdrawn washed and returned) (see C9/L8-15) and wherein the influent is further denitrified (filtered water from sand filter unit 116 can be returned to aerobic/anaerobic processes via line 120 which is essentially a recycling step) (see Fig. 1) (biological process in aerobic and anaerobic modes) (see C4/L29-31) (dentification in each of the anerobic stages therefore wherein the filtered influent is further denitrified) (seeC10/L35-41).
Annotated Fig. 1

    PNG
    media_image4.png
    728
    865
    media_image4.png
    Greyscale

	It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the process of Cessna by replacing the sand filter in the process with the continuous upflow sand filter of Nielson for the step of filtering influent from the final clarifier because said filter unit provides the benefit of removing turbidity, phosphates and further reduce BOD while utilizing a continuous operation (Nielson, see C5/L9-17).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the process of Cessna (as modified by Kaya) by incorporating the step of further denitrifying filtered influent (recycling step) as disclosed by Nielson because said step provides the benefit of further treating product water used as washwater (Nielson, see C9/L9-17). 
	The combination of references does not teach (4).
	In a related field of endeavor, Hochhuth teaches a trickling filter for purifying waste water (see Entire Abstract) comprising a trickling filter having aerobic nitrification (nitrification; see ¶1 and ¶2) and anaerobic denitrification conditions (denitrification; see ¶1; denitrification is an anaerobic process therefore anaerobic is inherent).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the method of Cessna by incorporating aerobic nitrification and anaerobic denitrification as disclosed by Hochhuth because by doing so provides a trickling filter designed in such way that biological processes during nitrification and denitrification can be optimally utilized (Hochhuth, see ¶5). 
	Regarding clam 7, Cessna, Kaya, Rindelaub, Nielson and Hochhuth teach the method of claim 1, comprising: accelerating influent processing in the one or more primary clarifiers (this step is inherent in order to distribute the influent) (see §112b) and the one or more final clarifiers when outside of a power-saving period (see §112b); and during the power-saving period, powering off all equipment except one or more of the group consisting of: a flow equalization basin mixer, an anoxic mixing basin mixer, one or more pumps of the trickling filter pump basins, and a trickling filter ventilation blower (see §112b and §112d).
	Regarding clam 8, Cessna, Kaya, Rindelaub, Nielson and Hochhuth teach the method of claim 7, wherein during the power-saving period, the method comprises: recirculating influent from a final trickling filter tower of the one or more trickling filter towers to the one or more flow equalization basins(s) see §112b and §112d).

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Cessna (USPN 3,623,976) in view of Kaya (CA 2718851) in view of Rindelaub (EP 0575294) in view of Nielson (USPN 4,279,753) in view of Hochhuth (DE 3716637) and further in view of Prior (US 2014/0151294). 
	Regarding claim 2, Cessna, Kaya, Rindelaub, Nielson and Hochhuth teach the method of claim 1.
	The combination of references does not teach wherein distributing flow of the influent to one or more flow equalization basin(s) also involves distributing to the flow equalization basin(s) the flow of suspended solids recycled and sludge collected from one or more of the group consisting of: the primary clarifier(s), a sludge storage, the trickling filter pump basin(s), the final clarifier(s), and the continuous upflow recirculating sand filter(s).
	In a related field of endeavor, Prior teaches systems and methods for treatment of contaminated fluid (see Entire Abstract) comprising the step of distributing to a flow of suspended solids recycled and sludge collected from a filtration system to an equalization process (recirculation lines allow wastes and concentrates from the filtration subsystem to be internally recycled within the wastewater recycling system) (see ¶58) (recycle line from filtration subsys to equalization) (see Fig. 2)
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the process of Cessna (as modified by Nielson) by incorporating a recycle from the sand filter to the equalization basin such that there is a step of distributing a flow of suspended solids recycled and sludge collected from the filtration system to the equalization process (recycling step) as disclosed by Prior because said process provides the benefit of generating potable water with little water loss (Prior, see ¶5).

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Cessna (USPN 3,623,976) in view of Kaya (CA 2718851) in view of Rindelaub (EP 0575294) and in view of Nielson (USPN 4,279,753) in view of Hochhuth (DE 3716637) and further in view of Chaffee (US 2008/0135472).
	Regarding claim 3, Cessna, Kaya, Rindelaub, Nielson and Hochhuth teach the method of claim 1.
	The combination of references does not teach wherein a positioning of the one or more trickling filter towers is vertically oriented higher compared to the one or more primary clarifiers, the trickling filter pump basin, and the one or more final clarifiers in order to eliminate gravity head loss in the one or more trickling filter towers.
	In a related field of endeavor, Chaffee teaches a trickling filter wastewater treatment device (see Entire Abstract) a positioning of the one or more trickling filter towers is vertically oriented higher (“trickling filter…above…grade”; see ¶50) in order to eliminate gravity head loss in the one or more trickling filter towers (this will inherently occur due to the positioning of the device).
	It would have been obvious to one ordinary skill in the art before the effective filing date of the invention to modify the method of Cessna by positioning the trickling above grade as disclosed by Chaffee because it is applying a known technique of positioning a tricking filter to a known wastewater treatment method obviously resulting in treating wastewater with an expectation of success. Applying a known technique to a known device (method or product) ready for improvement to yield predictable results is likely to be obvious. See KSR International Co. v. Teleflex Inc., 550 82 USPQ2d 1385, 1395 – 97 (2007) (see MPEP §2143, D.).
	The combination of references teaches a positioning of the one or more trickling filter towers is vertically oriented higher compared to the one or more primary clarifiers, the trickling filter pump basin, and the one or more final clarifiers. 

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Cessna (USPN 3,623,976) in view of Kaya (CA 2718851) in view of Rindelaub (EP 0575294) and in view of Nielson (USPN 4,279,753) in view of Hochhuth (DE 3716637) and further in view of Kobayashi (US 2011/0150707).
	Regarding claim 5, Cessna, Kaya, Rindelaub, Nielson and Hochhuth teach the method of claim 1.
	The combination of references does not teach wherein effluent from the continuous upflow recirculating sand filters is sterilized through a parallel in-line UV light system.
	In a related field of endeavor, Kobayashi teaches an ultraviolet irradiation system (see Entire Abstract) comprising a parallel in-line UV light system (“UV irradiation devices in parallel”; see ¶17 and Figs. 5a-5c).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the process of Cessna by incorporating the parallel in-line UV light system as disclosed by Kobayashi because said devices provide the benefit of further treating wastewater by disinfecting and sterilizing (Kobayashi, see ¶17). 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EKANDRA S. MILLER-CRUZ whose telephone number is (571)270-7849. The examiner can normally be reached M-Th 7 am - 6 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nam Nguyen can be reached on (571) 272-1342. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/EKANDRA S. MILLER-CRUZ/Examiner, Art Unit 1778                                                                                                                                                                                                        /NAM X NGUYEN/Supervisory Patent Examiner, Art Unit 1778